DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7, 9, 11, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the recitation “the transmission filter unit” at lines 30-31 lacks clear antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Shimamune (US 2014/0015568).
As to claim 1, Utsunomiya discloses a radio frequency front end module 20 (see at least figure 1) configured to simultaneously transmit a first radio frequency signal of a first communication channel and a second radio frequency signal of a second communication channel, the second communication channel having a different frequency than the first communication channel  (see f1 and f2 in figure 2; paragraph [0028]), and the first and second communication channels being in a communication band comprising a plurality of communication channels (see paragraphs [0007], [0028]), the radio frequency front end module comprising: a common terminal (see the common terminal between blocks 212 and 206); a power amplifier 202 to which the first radio frequency signal and the second radio frequency signal are simultaneously input (see f1 and f2 in figure 2; paragraph [0028]); a multiplexer 210 comprising a transmission filter 211 connected to the common terminal and a reception filter 213 connected to the common terminal, the transmission filter having a pass band comprising a transmission band of the communication band, and the reception filter having a pass band comprising a reception band of the communication band (see paragraph [0037]).
Utsunomiya fails to disclose a first transmission filter arranged between an output terminal of the power amplifier and an input terminal of the transmission filter of the multiplexer, the first transmission filter having a pass band comprising the transmission band of the communication band, and having an attenuation band comprising the reception band of the communication band.  Shimamune discloses a first transmission filter LPF1 (see at least figure 1) arranged between an output terminal of a power amplifier HPA1 and an input terminal of a transmission filter of a multiplexer DPX, the first transmission filter having a pass band comprising a transmission band of the communication 
As to claim 12, it is rejected for similar reasons with respect to claim 1 as set forth above.  Utsunomiya further discloses a communication device 10 (see figure 1) comprising a radio frequency signal processing circuit 11 configured to simultaneously transmit the first radio frequency signal and the second radio frequency signal.
Claims 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Shimamune (US 2014/0015568) as applied to claim 1 above, and further in view of Lan (US 10,505,700).
As to claim 4, the combination of Utsunomiya and Shimamune fails to disclose the first radio frequency signal and the second radio frequency signal are of different communication standards.  Lan discloses a RF front end that supports simultaneous different communication standards (see column 1 lines 8-28; column 2 lines 40-48).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Lan to the combination of Utsunomiya and Shimamune, in order to provide more services to the users.
As to claim 6, Lan further discloses the first radio frequency signal is a 4th generation mobile communication system (4G) signal (see column 1 lines 8-28), the second radio frequency signal is a 5th generation mobile communication system (5G) (see column 1 lines 8-28), and the first and second radio frequency signals are simultaneously transmitted using Dual Connectivity (see column 1 lines 8-28).  
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Shimamune (US 2014/0015568) as applied to claim 1 above, and further in view of King (US 2016/0044677).
As to claim 10, the combination of Utsunomiya and Shimamune fails to disclose a second switching circuit connected to the output terminal of the power amplifier and the input terminal of the transmission filter of the multiplexer, and configured to selectively connect a bypass between the output terminal of the power amplifier and the input terminal of the transmission filter of the multiplexer.  King discloses a second switching circuit 110 (see at least figure 5A) connected to an output terminal of a power amplifier 120 and an input terminal of a transmission filter 530 of a multiplexer (in this case, the claimed multiplexer reads on filter 530 and switch 130), and configured to selectively connect a bypass between the output terminal of the power amplifier 120 and the input terminal of the transmission filter 530 of the multiplexer (i.e., when filter 510 is bypassed by switches 110 and 520.  See paragraphs [0068], [0069]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of King to the combination of Utsunomiya and Shimamune, in order to selectively filter out a particular frequency range for a specific application (as suggested by King).
Allowable Subject Matter
Claims 2-3, 5, 7, 9, 11, 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Little (US 2017/0338839); Takenaka (US 2018/0248569); Anthony (US 2016/0380652); and Tanaka (US 9,642,103) disclose a first transmission filter arranged between an output terminal of a power amplifier and an input terminal of a multiplexer.  


	
	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646